204 F.3d 453 (3rd Cir. 2000)
ROBERT J. HARTE, Appellantv.BETHLEHEM STEEL CORPORATION; GENERAL PENSION BOARD OF THE BETHLEHEM STEEL CORPORATION AND SUBSIDIARY COMPANIES; MICHAEL P. DOPERA, Secretary, Employee Benefits Administration Committee
No. 98-2052
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
March 21, 2000

1
Before: BECKER, Chief Judge, McKEE, and NOONAN* Circuit Judges.

SUR PETITION FOR PANEL REHEARING

2
The petition for rehearing filed by appellees having been submitted to the judges who participated in the decision of this court, the petition for rehearing is GRANTED.  The panel opinion is vacated.  Appellant shall file a memorandum within two weeks responding to the contentions set forth in the Petition for Rehearing.



*
  Honorable John Noonan, United States Circuit Judge for the Ninth Circuit, sitting by designation.